Citation Nr: 1540204	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current hearing loss and tinnitus are related to noise exposure during active military service.  The VA examiner in September 2011 determined that the Veteran's hearing loss is less likely than not related to noise exposure during service.  This opinion was based in part on the Veteran's separation examination showing no hearing loss through 4000 Hz.  The Board notes that prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard, which is the standard applied in 38 C.F.R. § 3.385.  The Veteran's separation examination in July 1968 specifically notes that it used the ASA scale for the audio examination.  It appears that in converting the ASA results to ISO the Veteran may have demonstrated some hearing loss on separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (threshold levels above 20 decibels indicate at least some degree of hearing loss).  The examiner also noted that the Veteran's tinnitus is related to the Veteran's bilateral hearing loss.  Thus, the Board finds that the Veteran should be provided with another VA examination and medical opinion for his service connection claims.

Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment records with respect to his service connection claims for hearing loss and tinnitus and to elicit from the Veteran the appropriate consent to obtain any private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claim on appeal and associate them with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA audiological examination for his service connection claims for hearing loss and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's tinnitus and bilateral hearing loss are at least as likely than not (i.e., a fifty percent or greater probability) related to any symptomatology shown in service (to include any evidence of decreased hearing) and/or at least in part related to any loud noise exposure during service. 

The examiner should provide an explanation for all conclusions reached and discuss any evidence of a decrease in hearing acuity during service.  The examiner is also asked to address the Veteran's lay statements regarding the onset of hearing loss and tinnitus and the May 2012 private medical opinion.

The Board notes that in determining whether the Veteran's bilateral hearing loss is related to service the examiner should be made aware that prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard, which is the standard applied in 38 C.F.R. § 3.385.  The Veteran's separation examination dated in July 1968 documents that the audio evaluation was conducted using the ASA scale.  Thus, to compare the threshold hearing levels to later examinations, the examiner must convert any audiogram results prior to November 1967 and the July 1968 separation examination from ASA units to ISO units.

3. Upon completion of the foregoing, readjudicate the Veteran's service connection claims for bilateral hearing loss and tinnitus based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




